DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 8/26/2020
Claims 8-15 and 21-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 9 and 11-13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanei et al. (US 2004/0149263).


As to claim 8 Tanie discloses an engine operating method, comprising:
retarding a spark timing of a first cylinder via a controller (35) in response to a request to learn a base engine knock background noise level (KCS learning Value Paragraph 0062 as described in this paragraph the KCS learning value is the limiting value (base value) that is used to create a feedback control in order to have a correction for known over the entire engine range.  This value is the learned base knock background noise level) and
adjusting a poppet valve timing of a second cylinder via the controller in response to the request to learn the base engine knock background noise level. (In response to the retarding of timing the valves are adjusted in order to reduce EGR Paragraph 0074)

as to claim 9 Tanei discloses the method of claim 8, wherein the base engine knock background noise level does not include noise of a fuel injector that opens or closes during an engine knock window associated with the first cylinder. (The base knock as disclosed in the prior art does not include the fuel injection noise as disclosed in the publication.  Also note the injector is within the intake manifold (4) which would not be included in the noise as in a direct fuel injector which would be directly on the engine)

As to claim 11 Tanei discloses the method of claim 8, wherein the base engine knock background noise level does not include noise of one or more poppet valves opening or closing during an engine knock window associated with the first cylinder. 

As to claim 12 Tanei discloses the method of claim 8, further comprising determining the base engine knock background noise level via integrating output of a knock sensor (36) that occurs during a predetermined crankshaft interval after adjusting the poppet valve timing of the second cylinder via the controller in response to the request to learn the base engine knock background noise level. (This is a program integrated within the control unit. It will have a predetermined time into which it will operate after the initial adjustments)

As to claim 13 Tanei discloses the method of claim 8, further comprising further adjusting the poppet valve timing of the second cylinder to open or close a poppet valve of the second cylinder during an engine knock window associated with the first cylinder via the controller after learning the base engine knock background noise level. (After learning and adjusting the ignition timing the valve timing is adjusted to compensate within a window of infinity in order to compensate for the EGR)

Allowable Subject Matter
Claims 10, 14, 15 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to knock control is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539.  The examiner can normally be reached on M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747